DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2019/0051708 A1, hereinafter referred as “Jeong”) in view of in view of Kim et al. (US 2012/0098762 A1, hereinafter referred as “Kim”) and in further view of Han et al. (US 2016/0070406 A1, hereinafter referred as “Han”).
 	Regarding claim 1, Jeong discloses a display device (Title and Abstract discloses display device) comprising: 
 	a light-emitting device (DP-OLED)(Fig. 3 and ¶0105 discloses a display device layer DP-OLED); 
 	an encapsulation layer (TFE) disposed on the light-emitting device (DP-OLED) (Fig. 3 and ¶0109 discloses the thin-film encapsulation layer TFE may be provided to seal the display device layer DP-OLED);
 	an insulating layer (IS-IL1) on the encapsulation layer (TFE) (Fig. 10c illustrates the first insulating layer IS-IL1 disposed on the thin-film encapsulation layer TFE); 
 	a plurality of first touch sensors (SP2) on an upper surface of the insulating layer (IS-IL1) (Fig. 8, 10b and ¶0190 discloses second conductive layer IS-CL2 including the second sensor portions SP2 are disposed over the first insulating layer IS-IL1), and arranged in a first direction (DR1) (Fig. 10b and ¶0176 discloses the second sensor portions SP2 arranged in the first direction DR1); 
 	a plurality of second touch sensors (SP1) on the upper surface of the insulating layer (IS-IL1) (Fig. 8, 10b and ¶0190 discloses second conductive layer IS-CL2 including the second sensor portions SP1 are disposed over the first insulating layer IS-IL1), and arranged in a second direction (DR2) intersecting the first direction (DR1) (Fig. 10b and ¶0176 discloses the second first portions SP1 arranged in the second direction DR2)… and 
 	wherein one end of the discharge pattern is connected to the… second touch sensor (SP1) through a contact hole of the insulating layer (Figs. 15a-15d and ¶0251 discloses the electrostatic discharge pattern ESD-P may be connected to the first sensor portions SP1-1 and SP1-2 through the first connection contact holes CNT-I. ¶0189 discloses first connection contact holes CNT-I… defined in the first insulating layer IS-IL1).
 	 Jeong doesn’t explicitly disclose a discharge pattern disposed between the encapsulation layer and the insulating layer, and overlapping an area between a first touch sensor of the plurality of first touch sensors and a second touch sensor of the plurality of second touch sensors, wherein the first touch sensor and the second touch sensor are a mesh type, and include a protruding outer portion, and wherein one end of the …pattern is connected to the protruding outer portion of the second touch sensor through a contact hole of the insulating layer.
 	However, in a similar field of endeavor, Kim discloses a discharge pattern (14a, 14b) disposed between the encapsulation layer (Figs. 3a, 3b and ¶0082-¶0083 discloses transparent substrate 10 implemented as an upper substrate such as the thin film encapsulation layer of the organic light emitting display panel) and the insulating layer (30) (Figs. 2-6, ¶0071 and ¶0089 discloses the static electricity induction patterns 14a, 14b which are formed in the same layer as connection patterns 13a are disposed between the upper substrate 10 such as the thin film encapsulation layer of the OLED display and the insulating layer 30), and overlapping an area between a first touch sensor (12a) of the plurality of first touch sensors (12a) and a second touch sensor (12b) of the plurality of second touch sensors (12b) (Figs. 2 and 4-9 and ¶0105 discloses each of the static electricity induction patterns 14a is extended in a direction toward a sensing cell 12b adjacent to the sensing cell 12a to which the static electricity pattern 14a itself is connected so that its end portion overlaps the adjacent sensing cell 12a).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong for the purpose of having static electricity induction patterns be formed of the same material in the same layer as the first connection patterns so as to simplify the process (¶0071).
 	 Jeong as modified doesn’t explicitly disclose wherein the first touch sensor and the second touch sensor are a mesh type, and include a protruding outer portion, and wherein one end of the …pattern is connected to the protruding outer portion of the second touch sensor through a contact hole of the insulating layer.
 	However, in a similar field of endeavor, Han discloses wherein the first touch sensor and the second touch sensor are a mesh type (Fig. 5 and abstract discloses a first line electrode in a mesh pattern on the substrate; a plurality of first segment electrodes disposed on the first line electrode; a second line electrode in a mesh pattern on the substrate), and include a protruding outer portion (Fig. 5a illustrates a protruding portion of second line electrode 244a), and wherein one end of the …pattern is connected to the protruding outer portion of the second touch sensor (244a) through a contact hole (261a) of the insulating layer (260) (Figs. 5a, 5b, ¶0087 and ¶0092-¶0093 discloses the contact holes 261a and 261b are disposed on the metal line of the second line electrode 244a and the metal line of the second line electrode 244b where the first line electrode 242 intersects the metal lines of the second line electrodes 244a and 244b).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jeong for the purpose of having a material that is dimly seen and has good electrical conductivity. 
 	Regarding claim 3, Jeong discloses the display device of claim 1, further comprising: 
 	a first connection pattern (CP2) on the upper surface of the insulating layer (IS-IL1), and disposed between two first touch sensors (SP2-1, SP2-2) of the plurality of first touch sensors (SP2) to connect the two first touch sensors (SP2-1, SP2-2) to each other (Fig. 15a and ¶0176 discloses each of the second connecting portions CP2 may be provided to connect adjacent ones of the second sensor portions SP2 to each other); and 
 	a second connection pattern (CP1) disposed between the encapsulation layer (TFE) and the insulating layer (IS-IL1) (Figs. 8, 10c and ¶0186 discloses the first connecting portions CP1 formed from the first conductive layer IS-CL1 is disposed between the first insulating layer IS-IL1 and the thin film encapsulation layer TFE), and disposed between two second touch sensors (SP1) of the plurality of second touch sensors (SP1) to connect the two second touch sensors (SP1) to each other (Fig. 10c and ¶0176 discloses each of the first connecting portions CP1 may be provided to connect adjacent ones of the first sensor portions SP1 to each other).
	Regarding claim 4, Jeong discloses the display device of claim 3, the first connection pattern (CP2), the plurality of first touch sensors (SP2), and the plurality of second touch sensors (SP1) are disposed on a same layer (Fig. 10b and ¶0190 discloses the second conductive layer IS-CL2 may include the first sensor portions SP1, the second sensor portions SP2, and the second connecting portions CP2).
	Regarding claim 5, Jeong discloses the display device of claim 4, the second connection pattern (CP1)…  disposed on a layer (Fig. 15a and ¶0176 discloses each of the second connecting portions CP2 may be provided to connect adjacent ones of the second sensor portions SP2 to each other) different from the first connection pattern (CP2), the plurality of first touch sensors (SP2), and the plurality of second touch sensors (SP1) (Fig. 10b and ¶0190 discloses the second conductive layer IS-CL2 may include the first sensor portions SP1, the second sensor portions SP2, and the second connecting portions CP2). 	
 	Jeong doesn’t explicitly disclose the second connection pattern and the discharge pattern are disposed on a [single] layer.
 	However, in a similar field of endeavor, Kim discloses second connection pattern and the discharge pattern are disposed on a [single] layer (Figs, 2, 6, ¶0071 and ¶0089 discloses the static electricity induction patterns 14b according to this embodiment are formed in the same layer as the first connection patterns 13a).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong for the purpose of having static electricity induction patterns be formed of the same material in the same layer as the first connection patterns so as to simplify the process (¶0071).

Allowable Subject Matter
4. 	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692